The plaintiff in error was convicted in the county court of McClain county on a charge that he did unlawfully sell to J.R. Evett three pints of beer for sixty cents, and was adjudged to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The petition sets forth numerous assignments of error. The questions raised have been passed on in numerous cases. From our examination of the record we find no error prejudicial to the substantial rights of the defendant. The judgment of the trial court is therefore affirmed.